Citation Nr: 1600560	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-20 025A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in March 2015.  The record was held open for 30 days in order to obtain any outstanding VA treatment records.  These treatment records were associated with the claims file in August 2015.  Waiver of RO consideration of this additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

The Veteran's internal hemorrhoids are manifested by no more than mild to moderate symptoms with persistent bleeding and occasional pain on intermittent, recurrent flare-ups.  They are not large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences; nor is there evidence of anal fissures or secondary anemia.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.114, Diagnostic Code 7336 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran has indicated that he does not receive private medical treatment and there is no indication that he is in receipt of disability benefits from the Social Security Administration.

The Veteran was provided a VA medical examination in July 2013.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

The Board notes that since the July 2013 examination, the Veteran underwent a hemorrhoid banding procedure in February 2015.  This procedure improved the state of his disability, and the VA treatment records prior to and after the procedure describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.

Thus, VA's duty to assist has been met.

II.  Increased Rating for Hemorrhoids

A.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Ratings Schedule for Hemorrhoids

The Veteran's hemorrhoids are rated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  This disability is not rated by analogy as DC 7336 specifically addressed hemorrhoids, internal or external.

Pursuant to DC 7336, a noncompensable, zero percent rating is warranted where the hemorrhoids are found to be mild or moderate in nature.  A 10 percent rating is warranted where the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating, the highest rating available pursuant to DC 7336, is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

C.  Analysis

The Veteran is service connected for hemorrhoids and alleges that their level of severity more nearly approximates an initial compensable rating pursuant to DC 7336.  38 C.F.R. § 4.114.  For the reasons that follow, the Board finds that a compensable rating for service-connected hemorrhoids is not warranted.

The Veteran's hemorrhoids began during his service in the Republic of Vietnam and they have continued through the present.  See July 2013 VA examination report.  They are manifested by persistent bleeding and flare up periodically.  There is no prolapse.  With regards to the flare-ups, the Veteran has stated that they are onset by straining or heavy lifting and result in bright red blood during bowel movements.  See March 2015 Travel Board Hearing Transcript.  The Veteran states that the bleeding during bowel movements will be consistent for a couple months and then it will resolve for a couple months before returning.  Id.  Occasionally, one of the hemorrhoids is painful.  Id.  He treats the condition with over the counter medication and his service providers have recommended a higher-fiber diet to facilitate less-straining on bowel movements.  See March 2015 Gastroenterology Note; July 2013 VA examination report.  The July 2013 VA examiner determined the hemorrhoids to be internal, as opposed to external, and to be of mild to moderate nature.  The examiner also determined that they do not result in functional or occupational impairment.

In February 2015, the Veteran underwent a hemorrhoid banding procedure, in which an elastic band was placed over the internal hemorrhoids in order to facilitate shrinking and resolution of the problem.  During the procedure, three internal hemorrhoids were found; two were banded.  In the days and weeks following the procedure, the Veteran continued to experience bleeding similar to that which was experienced prior to the procedure.  See February 2015 Gastroenterology Telephone Encounter Note.  He additionally reported to experiencing pain and a firm nodule on the outside.  See id.  He was thereafter seen for an emergency visit in which the pain was confirmed but no perirectal abscess was found.  Then in March 2015, the Veteran underwent a colonoscopy and it was determined that his banded internal hemorrhoids had shrunk and there existed a small ulcer at the site of the banding; the ulcer was determined to be the cause of the pain and topical Xylocaine was prescribed to alleviate the pain.  See March 2015 Gastroenterology Note documenting the colonoscopy procedure.  The evidence since this point in time indicates that his rectum has healed and the pain has mostly resolved.  See March 2015 Board hearing transcript.

Accordingly, the Board finds that the Veteran has internal hemorrhoids that manifest in persistent bleeding and occasional pain on recurrent, intermittent flare-ups.  The evidence does not show that they are currently, or ever were, large or thrombotic, irreducible, with excessive redundant tissue, with anal fissure, or that the persistent bleeding also had secondary anemia.  Despite the recurrence of the bleeding, the preponderance of the evidence does not show that the Veteran's hemorrhoids more nearly approximate the criteria corresponding to a compensable rating pursuant to DC 7336.  38 C.F.R. §§ 4.7, 4.114.  There is no doubt to be resolved; a compensable rating for service-connected hemorrhoids pursuant to DC 7336 is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114.

The Board has considered the propriety of a staged rating; however, the severity of the Veteran's hemorrhoids has more nearly approximated a noncompensable rating pursuant to DC 7336 for the entire period on appeal.  Therefore, staging the rating of this service-connected disability is not necessary. 

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and his symptoms of persistent bleeding and occasional pain on recurrent, intermittent flare-ups that can last for a couple of months before resolving.  The Board notes that the Veteran did undergo a hemorrhoid banding procedure in February 2015 that produced pain due to a small ulcer at a banding site.  This pain appears to have resolved and, while it is not a symptom specifically contemplated by the rating criteria, it did not interfere with employment or cause hospitalization and is not considered to have resulted in an exceptional or unusual disability picture.

Similarly, August 2013 buddy statements submitted in support of the Veteran's claim indicate that the bleeding, along with other service-connected disabilities, has resulted in embarrassment.  While this symptom is not expressly considered by the schedular criteria, it is not considered exceptional given the particular disability and has not resulted in an interference with employment or hospitalization.  Accordingly, the Board finds the Veteran's disability picture, both as it relates to his hemorrhoids individually and as considered in light of all of his disabilities, is adequately contemplated by the ratings schedule.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The assigned schedular evaluation for the service-connected hemorrhoids is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  


ORDER

An initial compensable rating for service-connected hemorrhoids is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


